NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10043
                                                     18-10044
                Plaintiff-Appellee,
                                                D.C. Nos. 4:17-cr-01085-DCB
 v.                                                       4:17-cr-50129-DCB

JUAN ANTONIO PENA-TORRES, a.k.a.
Juan Antonio Pena-Torres, a.k.a. Juan Pena      MEMORANDUM*
Torres, a.k.a. Juan A. Pena Torres, a.k.a.
Juan Pena-Torres,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Juan Antonio Pena-Torres appeals the 15-

month sentence imposed following his guilty-plea conviction for reentry of a

removed alien, in violation of 8 U.S.C. § 1326, and the 6-month consecutive


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed upon revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Pena-Torres contends that the district court erred procedurally by failing to

address and explain why it was rejecting his mitigating arguments, basing the

illegal reentry sentence exclusively on the need for deterrence, and failing to

explain the sentence imposed for the supervised release violation. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

explicitly acknowledged Pena-Torres’s mitigating arguments, but concluded that

they did not warrant a downward variance from the Guideline range. Rather, the

court believed that, in light of the need for deterrence and Pena-Torres’s criminal

history, consecutive within-Guidelines sentences were warranted. Pena-Torres has

not shown a reasonable probability that he would have received a lower sentence

had the district court discussed the 18 U.S.C. § 3553(a) sentencing factors or his

mitigating arguments in greater detail. See United States v. Dallman, 533 F.3d
755, 762 (9th Cir. 2008).

      Pena-Torres also contends that the sentences are substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The sentences are substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances. See Gall, 552


                                          2                          18-10043 & 18-10044
U.S. at 51.

      AFFIRMED.




                  3   18-10043 & 18-10044